DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14 and Species 1(b) (claims 4-5) and Species II(b) (claim 9) in the reply filed on 09/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3, 6-8, and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/21.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites adhesive layer having "an" thickness. It is suggested the claim is amended to recite adhesive layer having "a" thickness.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9		are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soon (US 2018/0354235).
Regarding claim 1, Soon teaches a laminated glass product (See Title and Abstract), comprising: a first glass substrate; a second glass substrate (first glass sheet 1 and second glass sheet 2, paragraph [0049]); a polymer interlayer laminated between the first glass substrate and the second glass substrate (interlayer sheet 3, paragraph [0051], claim 3); a film laminated between the first glass substrate and the second glass substrate (heat-sensitive functional sheet 6, paragraph [0049]. Fig. 1); and an adhesive layer between the film and one of the first and second glass substrates (pressure sensitive adhesive 5, Fig. 1), having a thickness of approximately 2 microns (Table 1, paragraph [0120]) which falls within the claimed range of less than 0.05 mm.
Regarding claim 4, Soon teaches wherein the film comprises a switchable film (paragraphs [0079]-[0083] and [0088]-[0089]).
Regarding claim 5, Soon teaches wherein the switchable film is a polymer dispersed liquid crystal film (paragraph [0088], claim 6).
Regarding claim 9, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Soon meets the requirements of the claimed adhesive, Soon clearly meets the requirements of present claims. Given that Soon teaches an adhesive layer, Soon meets the present claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Soon (US 2018/0354235) in view of Clikeman et al. (US 5,835,174).
Soon is relied upon as disclosed above.
Regarding claims 10, 11, and 12, Soon fails to disclose thickness of the film.
However, Clikeman et al. teaches a laminated glass product comprising a film having a thickness of up to 200 microns, typically between 2 microns and 50 microns (col. 1, lines 54-67, col. 2, lines 50-68) which overlaps the claimed ranges of 0.01 to 0.30 mm and 0.03 to 0.25 mm, and encompasses the claimed range of from 0.05 to 0.15 mm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a thickness, including that presently claimed, for the film of Soon in order to impart the ability to the film to sufficiently transmit or scatter light (Clikeman et al., col. 2, lines 50-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787